              Case 2:19-cv-00538-JCC Document 108 Filed 04/27/21 Page 1 of 3




 1   Christina L. Henry, WSBA# 31273
     chenry@hdmlegal.com
 2   Henry & DeGraaff, PS
     787 Maynard Ave S
 3   Seattle, WA 98104
     Tel: +1-206-330-0595
 4   Fax: +1-206-400-7609
 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     KAREN D. SMITH,
10                                                     Case No.: 2:19-cv-00538-JCC
                   Plaintiff,
11
                   v.                                  DECLARATION OF CHRISTINA HENRY
12                                                     IN SUPPORT OF PLAINTIFF’S RESPONSE
     THE BANK OF NEW YORK MELLON f/k/a
     THE BANK OF NEW YORK, AS TRUSTEE                  TO MOTION FOR SUMMARY JUDGMENT
13
     FOR THE BENEFIT OF THE                            OF MTC
14   CERTIFICATEHOLDERS OF THE CWABS,
     INC., ASSET-BACKED CERTIFICATES,                  NOTE ON MOTION CALENDAR:
15   SERIES 2007-SD1, and NEWREZ LLC, f/k/a            APRIL 30, 2021
     NEW PENN FINANCIAL LLP, d/b/a
16   SHELLPOINT MORTGAGE SERVICING,
     LLC, MTC FINANCIAL INC., d/b/a
17   TRUSTEE CORPS, and MALCOLM &
     CISNEROS, A LAW CORPORATION,
18
                   Defendants.
19

20    I, Christina L Henry, declare as follows:
21
             1.    I am the attorney for the Plaintiff Karen Smith (“Plaintiff”) in this lawsuit. I have
22
     personal knowledge of the facts stated in this this declaration and am competent to testify to
23
     them.
24
             2.    Defendant Bank of New York Mellon (“BONY”) retained an in rem interest in
25
     Smith’s property after the discharge and commenced a series of five additional non-judicial
26
     foreclosure proceedings with notices of trustee’s sales set at various times from 2009 through
     DECLARATION OF CHRISTINA HENRY IN                              HENRY & DEGRAAFF, P.S.
     SUPPORT OF PLAINTIFF’S RESPONSE TO                                  787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
     MOTION FOR SUMMARY JUDGMENT OF MTC -                              telephone (206) 330-0595
     1                                                                     fax (206) 400-7609
             Case 2:19-cv-00538-JCC Document 108 Filed 04/27/21 Page 2 of 3




 1   2016, although none of the sales occurred. See the five Notices of Trustee’s Sales attached

 2   hereto as Exhibit A.

 3         3.      Upon judicial notice of documents filed by the defendant MTC, thereafter, Smith

 4   filed a complaint seeking damages and injunctive relief against MTC, Shellpoint, and BONY

 5   for filing a Notice of Trustee’s Sale on a time-barred debt. See Dkt No. 100-2

 6         4.      Attached hereto are relevant excerpts of the Rule 30(b)(6) deponent for Defendant

 7   NewRez, LLC/Shellpoint. See Exhibit B.

 8         5.      Attached hereto is a true and correct copy of Ms. Smith’s FFA mediation

 9   certification based on bad faith. See Exhibit C.

10         6.      Attached hereto is the Judicial Foreclosure Complaint filed against Ms. Smith on

11   April 11, 2018 in Washington State in King County Superior Court, The Bank of New York

12   Mellon v. Karen D. Smith, Cause No. 18-2-09839-4 SEA. See Exhibit D.

13         7.      Thereafter, on May 28, 2018, on behalf of Smith, I removed the Judicial

14   Foreclosure Compliant to the United States District Court for the Western District of

15   Washington, The Bank of New York Mellon v. Karen D. Smith, Cause No. 2:18-cv-00764-TSZ.

16         8.      Attached hereto are documents received from MTC Financial in discovery

17   regarding their check on PACER for Smith’s prior bankruptcy filings, and letter evidencing a

18   referral for foreclosure with the documents and checklist provided to Malcolm & Cisneros. See

19   Exhibit E.

20         9.      Attached hereto are an Email from Grant Courtney, an attorney for Defendants

21   BONY and NewRez, LLC/Shellpoint during Smith’s FFA foreclosure mediation re the

22   investor’s inability to grant a loan modification. See Exhibit F.

23         10.     Attached hereto documents I obtained in discovery from Defendants BONY and

24   NewRez, LLC/Shellpoint regarding solicitations to Ms. Smith for loan modifications. See

25   Exhibit G.

26

     DECLARATION OF CHRISTINA HENRY IN                              HENRY & DEGRAAFF, P.S.
     SUPPORT OF PLAINTIFF’S RESPONSE TO                                  787 MAYNARD AVE S
                                                                    SEATTLE, WASHINGTON 98104
     MOTION FOR SUMMARY JUDGMENT OF MTC -                              telephone (206) 330-0595
     2                                                                     fax (206) 400-7609
             Case 2:19-cv-00538-JCC Document 108 Filed 04/27/21 Page 3 of 3




 1         11.    Please take Judicial Notice of the Declaration of Olivia Miller in support of

 2   BONY and Shellpoint’s Motion for summary judgment in state court re Ms. Smith’s civil

 3   lawsuit based on time-barred debt. See Exhibit H, Dec. of Olivia Miller.

 4

 5   I DECLARE UNDER PENALTY OF PERJURY THAT THE ABOVE STATEMENT IS

 6   TRUE AND CORRECT.

 7         Executed this 26th day of April, 2021 at Bothell, WA.

 8
                                                        __/s/ Christina L Henry_________
 9                                                       Christina L Henry, WSBA# 31273
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION OF CHRISTINA HENRY IN                             HENRY & DEGRAAFF, P.S.
     SUPPORT OF PLAINTIFF’S RESPONSE TO                                 787 MAYNARD AVE S
                                                                   SEATTLE, WASHINGTON 98104
     MOTION FOR SUMMARY JUDGMENT OF MTC -                             telephone (206) 330-0595
     3                                                                    fax (206) 400-7609
